Citation Nr: 1811182	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee. 


FINDING OF FACT

The Veteran served on a ship that anchored in an inland waterway of Vietnam in April 1967.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C. §§ 1110, 1116(f) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he is entitled to service connection for diabetes due to his service in Vietnam.  The record reveals that the Veteran currently has diabetes.  The record also reveals that the Veteran served in the Navy aboard the ship, USS McCaffery in April 1967 when it provided naval gunfire support in Vietnam.  

The law provides a presumption of service connection for certain diseases, including Type 2 diabetes mellitus, which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).   

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

The record contains three memoranda from the Joint Services Records Research Center (JSSRC) opining that, during the time that the Veteran was aboard the USS McCaffery, it did not dock in Vietnam, it did not transit the inland waterways, and personnel from the ship did not go ashore in Vietnam.  However, subsequent to the most recent JSSRC memorandum (November 10, 2015), the definition as to what constitutes an inland waterway in Vietnam has changed.  

In Gray v. McDonald, 27 Vet. App. 313 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway (even though Quy Nhon Bay and Ganh Rai Bay were designated as brown water) was inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  The Court in Gray found that VA's designations of what areas constituted inland waterways/brown water, and what areas constituted blue water (off shore) were arbitrary because no defined parameters had been set and the Secretary could provide no reasonable basis for finding that Da Nang Harbor was blue water when Quy Nhon Bay and Ganh Rai Bay were considered inland waterways.  Although the Court in Gray found VA's definition of inland waterways irrational and not entitled to deference, it noted that VA retained its discretionary authority to define the scope of the presumption of herbicide exposure.  The Court vacated and remanded the matter for VA to reevaluate its definition of inland waterways.

In light of the decision in Gray, VA amended its Manual with clear guidance as to how VA defines "inland waterways" and which bodies of water in Vietnam constitute inland waterways.  In this regard, according to the Manual, inland waterways are classified as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean. M21-1, IV.ii.1.H.2.a.

Further, the following locations meet the criteria for inland waterways of the Republic of Vietnam: all rivers, from their mouth on the coast, or junction with adjoining coastal water feature, and throughout upstream channels and passages within Vietnam; rivers ending in bays or other offshore water features on the coastline end at a notional boundary line drawn across the junction between the river and the offshore water feature; the Mekong River and other rivers with prominent deltas begin at a line drawn across the mouth of each inlet on the outer perimeter of the landmass of the delta; all streams; all canals; and all navigable waterways inside the perimeter of land-type vegetation (e.g., trees and grasses, but not seaweed or kelp).  This is particularly applicable to marshes found in the Rung Sat Special Zone and other Vietnam coastal areas.  M21-1, IV.ii.1.H.2.d.

An April 9, 1967 entry in the deck log for the U.S.S. McCaffery states that the ship was anchored in the mouth of the Mekong River in four fathoms of water and that the anchor was in mud.  The Board interprets the log entry to mean that the Veteran's ship was within the mouth of the Mekong River as now defined by VA.  Furthermore the shallowness of the water would indicate that the ship was relatively close to shore.  Consequently, the Board finds that the evidence indicates that the Veteran served in an "inland waterway" as currently defined by VA.  

Based on the above, the Veteran is presumed to have been exposed to Agent Orange during his Vietnam service.  Accordingly, service connection for diabetes mellitus, Type II, on a presumptive basis is warranted.  38 C.F.R. § 3.307, 3.309.  


ORDER

Service connection for diabetes mellitus, Type II, is granted.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


